DETAILED ACTION
This communication is in respond to application filed on June 6, 2021 and applicant’s response filed on September 16, 2021. Claims 1-15 have been restricted into Group I: Claims 1-7, 11 and 13 and Group II: Claims 8-10, 12, 14-15. Applicant has elected Group II without traverse.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-10 and 15 are objected to because of the following informalities:  
Claim 8, line 5, end of line, “.” should be “;”.
Claim 8, line 9, “detection” should be “detecting” as it appears to be referring to an action performed.
Claims 9-10 and 15 contain labels that are inconsistent: e.g. “Im” vs “Im”, “Km” vs “Km”, “Rm” vs “Rm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the descriptive data Dn" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the descriptive data Dn" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2005/0105798 A1 to Nguyen et al. (hereinafter Nguyen).
As per claim 8, Nguyen disclosed a method for obtaining a piece of descriptive data associated with a multimedia content Q, carried out by an electronic device for verifying multimedia contents, said electronic device being configured to process multimedia data (Nguyen, Fig. 1, a device for verifying multimedia entities, and par 0273-0278, image verifying process determining whether a published image IP matches one of proprietary images IC recorded in databased based on description information of the images), wherein the method comprises: 
computing a representation RQ of the content Q (Nguyen, par 0278, “a description of the published image is calculated”). 
searching, within a data base P, for representations R closest to the representation RQ of the content Q, the search delivering an ordered list of identifiers of closest candidate representations (ID1, . . . , IDL) (Nguyen, par 0284, “The selecting process next provides for searching for the K images IC, that is to say a plurality of second multimedia entities, of the set of proprietary images, that is to say of the set of the second multimedia entities, which are the closest to IP according to the descriptions of the images”, par 0304, “At step S1201, a search is made in the base of indexed descriptors 100d. Descriptors DEc that are the closest to the descriptors DEt are extracted from the base 100d, The extracted descriptors DEc are those matching the selected proprietary images ICk (k=1 to K), identified by their respective unique identifiers IDk (k=1 to K). The selected proprietary images are sorted in decreasing order on the basis of a measurement of similarity with the published image IPt”); 
for each candidate content of the previously obtained ordered list, detection, within the content Q, of a digital watermark corresponding to one of digital watermarks of the contents of the list, as a function of watermarking keys associated with the contents of the list (ID1, . . . , IDL) 
when the detection is positive, for a content In of the list of contents (I1, . . . , IL), transmitting at least one portion of the descriptive data Dn of the content In to which the watermark of the content Q corresponds (Nguyen, par 0339, “...if the distance dkmin is less than the threshold distance ds, a step S2220 is performed in which an alarm AL is generated and sent to the client 2 concerned. In this last case the image IPt is considered as being a watermarked image incorporating the message MEkmin of the proprietary image ICkmin”, and par 0291, “the alarm may contain identifiers of the proprietary image, in order for the owner himself to be able to verify that the published image really does correspond to his image”); 
when the detection is negative for all the contents of the list of contents (I1, . . . , IL), not sending an alarm message (Nguyen, par 0339, “if the distance dkmin is greater than the threshold distance ds, the decision process S221 terminates without any of the proprietary images ICk (k=1 to K) having been considered as sufficiently close to IPt to give rise to an alarm AL”), Nguyen does not explicitly disclose transmitting a message on absence of content Q, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Nguyen to transmitting a message on absence of content in the same manner as transmitting an alarm message when the detection is positive 

As per claim 9, Nguyen disclosed the method for obtaining according to claim 8, wherein said multimedia content Q is an image (Nguyen, par 0272, “published image IP”), and the detection, within the image Q, of a digital watermark of the images of the list (ID1, . . . , IDL) comprises, for a current image Im, m being an integer variable: 
obtaining a secret key Km corresponding to the IDm of the image Im; realigning the image Q according to structural elements of the representation Rm of the image Im; detecting the watermark by using the secret key Km (Nguyen, par 0330-0333, “Step S2211 performs a geometric readjustment of the published image IPt using the image data DIMk and delivers a readjusted published image IPt'”, “The secret key CSk and the information ALGOk are supplied to a step S2215 which also receives the published image IPt'. Step S2215 ensures the extraction of a message MEt contained in the published image IPt' using the information CSk and ALGOk”). 

As per claim 10, Nguyen disclosed the method for obtaining according to claim 9, wherein the realigning the image Q as a function of the structural elements of the representation Rm of the image Im comprises insertion, into said image Q, of at least one part of said image Im, the insertion being carried out as a function of missing parts, if any, of said image Q relative to said image Im (Nguyen, par 0330, “...if the published image IPt had undergone a change of scale, the published image IPt may be re-dimensioned to its original size on the basis of the image data DIMk. If, in addition, the image IPt has been reframed, then the geometric readjustment consists of re-synchronizing the published image IPt with the proprietary image ICk.”, re-dimensioning and 

Claim 12 recites substantially the same limitations as claim 8, in the form of a device implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim 14 recites substantially the same limitations as claim 8, in the form of a non-transitory computer-readable medium comprising a computer program product implementing the corresponding method, therefore, it is rejected under the same rationale.

As per claim 15, Nguyen disclosed the method for obtaining according to claim 9, wherein the detecting the watermark comprises detecting the watermark by using the secret key Km and the image Im (Nguyen, par 0332-0333, “Steps S2213 and S2214 permit reading of the secret key CSk used in the watermarking algorithm and of the message MEk inserted in the proprietary image Ick. The secret key CSk and the information ALGOk are supplied to a step S2215 which also receives the published image IPt'. Step S2215 ensures the extraction of a message MEt contained in the published image IPt' using the information CSk and ALGOk.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hua (US Pat. No. 9,367,885 B2) disclosed a method and system for adding and detecting watermark.
Perona et al. (US Pat. No. 9,092,458 B1) disclosed a method and system for managing search results including graphics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491